FILED
                                                            MAR 3, 2015
                                                    In the Office of the Clerk of Court 

                                                  WA State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                      )
                                          )         No. 31638-6-III
                      Respondent,         )
                                          )
      v.                                  )
                                          )
MICHAEL ALLEN BUDD,                       )         PUBLISHED OPINION
                                          )
                      Appellant.          )

      FEARING, J. -

             Talmadge: Do you remember studying in law school the principle
      that no matter how humble a man's cottage is, that even the king of
      England cannot enter without his consent?
             Ehrlichman: I am afraid that has been considerably eroded over the
      years, has it not?
             Talmadge: Down in my country, we still think it is a pretty
      legitimate principle oflaw.

      Exchange between Georgia's United States Senator Herman Talmadge and
former White House Counsel John Ehrlichman, United States Senate Watergate
Committee hearings, July 25, 1973.
No.31638-6-II1
State v. Budd


       The Washington high court, in State v. Ferrier, 136 Wn.2d 103,960 P.2d 927

(1998), held that, before entering a citizen's home without a warrant, a law enforcement

officer must ask the citizen for consent, inform the citizen that he can revoke consent at

any time, and notifY the citizen that he can limit the scope of the entry into the home. We

are asked today to decide whether the Ferrier holding applies when the law enforcement

officer fails to give all Ferrier warnings before entering the home, but delivers all

warnings before searching the home.

       Appellant Michael Allen Budd was convicted of possession of depictions of

minors engaged in sexually explicit conduct. He contends that the trial court erred in its

denial of his erR 3.6 motion to suppress evidence obtained in a warrantless search of his

residence by the officers investigating the case. He argues (l) the Ferrier warnings

provided by the detective prior to entering his home were insufficient, and (2) the

detective's statement that she "could and would obtain a warrant" if Budd refused to

consent to the search, vitiated his consent. The first issue requires us to examine whether

the officer uttered all Ferrier warnings before entering the home, and, if not, whether

providing all admonitions inside the house before searching the house complies with

Ferrier and the prohibition against unreasonable searches and seizures. Based on the trial

court's findings, we rule that the detective did not voice all Ferrier warnings before

entering the home. We also hold, based on the language of Ferrier and other decisions,

and based on the purposes behind the Ferrier warnings, that a law enforcement officer

                                             2

No. 31638-6-111
State v. Budd


must deliver all cautions before entering the residence. Therefore, we do not address

Budd's second argument. We reverse the denial of the CrR 3.6 motion and dismiss the

charge against Budd.

                                         FACTS

       Washington State Patrol's Missing and Exploited Children Task Force received an

anonymous "cybertip" from the National Center for Missing and Exploited Children.

Clerk's Papers (CP) at 4. The anonymous source declared that Michael Allen Budd

communicated with young girls on Yahoo! Messenger and Windows Live Messenger,

both free online chat services. The informant stated that, in these chats, Budd talked

about molesting his nine-and-a-half-year-old daughter and about engaging in sex with his

communicants. The source volunteered that Budd's daughter did not live with him. The

anonymous source stated that he or she had seen child pornography on Budd's computer

and estimated the amount of pornography to be more than 15 Gb. The informant also

provided Michael Budd's Gmail and Yahoo! email addresses, the addresses' respective

passwords, and the usernames and passwords for two other profiles associated with the

same username as Budd's e-mail addresses.guinness2012.

      The Washington State Patrol's Missing and Exploited Children Task Force

assigned, for investigation, the Michael Budd inquiry to Lakewood Police Department

Detective Kim Holmes. Detective Holmes served a search warrant on Yahoo! and

Google and determined that, based on Budd's internet protocol address, he resided in

                                             3

No. 31638-6-111
State v. Budd


Ephrata.

       On March 11,2009, Detective Kim Holmes travelled to Ephrata to perform a

"knock and talk" and assuage her concerns that Michael Allen Budd's daughter might be

in danger. In law enforcement, a "knock and talk" is an investigative technique where

one or more police officers approaches a private residence, knocks on the door, and

requests consent from the owner to search the residence. Law enforcement performs the

"knock and talk" when criminal activity is suspected, but officers lack probable cause to

obtain a search warrant. State Patrol Officers Tony Doughty and Jesse Rigalotto

accompanied Holmes to Budd's residence. When the three officers arrived, Budd's

girlfriend informed them that Budd remained at work. The officers waited in a car for

Budd to arrive.

       Michael Allen Budd returned home 15 minutes later, and the officers greeted him

halfway down his driveway. Kim Holmes identified herself and the other officers, told

Budd that they received a tip that he kept child pornography on his computer, and

expressed concern for his daughter. Budd insisted that he was not touching or harming

his daughter. Budd stated, nevertheless, that he was not surprised that the officers had

come. He added: "if you do it long enough, you get caught." Report of Proceedings (RP)

at l3. Detective Holmes interpreted Budd's comment to concede he viewed child

pornography.

       The outcome of this appeal turns on what happened next. In her police report,

                                             4

No. 31638-6-111
State v. Budd


Detective Kim Holmes wrote that, after Michael Allen Budd admitted to possessing child

pornography, she:

              explained to him knowing this, he could give us consent to [preview]
       his computer or 1 could and would obtain a search warrant. Budd gave us
       consent to seize his computer as he explained he did not want us
       previewing it in front of his girlfriend. Budd signed a WSP consent form
       and his rights were explained to him.

CP at 4-5. (emphasis added). The report lacked any mention of Holmes' informing

Budd that he had a right to decline consent to enter the home, limit the scope of the

search, and revoke consent at any time. The report implied that Holmes misrepresented

that a court would authorize a search warrant.

       Detective Kim Holmes testified during the suppression hearing. Under direct

examination, Holmes testified that she gave Michael Allen Budd a proper Ferrier

warning:

               So 1 explained to him that we wanted to do a preview, basically a
      search of his computer, and explained to him that if we got consent-he
      could give us consent and we would just seize the computer. We wouldn't
      do a search of the house. We would just seize the computer and related
      media items and that would be it. We'd keep it very low-key. 1 told him
      that 1 would apply for a warrant ifhe did not want to give consent.
               Q. Okay. And what did the defendant say?
               A. He agreed. He didn't want us to search his house-house in
      front of his girlfriend, and he did not want us previewing his computer in
      front of his girlfriend. So that was kind of his stipulations, and we agreed
      to that.
               Q. SO you told him you wanted to search the computer. And he said
      that was okay, but he didn't want you to do it on certain situations, one of it
      being at his house with his girlfriend there?
               A. Correct.

                                             5

No. 31638~6-II1
State v. Budd


              Q. And you agreed to that?
              A. I did.
              Q. Okay. Now, are you aware of Ferrier warnings?
              A. Yes.
              Q. All right. Now, did you advise the defendant in this case of any
      Ferrier warnings prior to going into the house?
              [DEFENSE COUNSEL]: Objection to the phrasing of that. Ifit
      could be asked more specifically.
              [PROSECUTING ATTORNEY]: I could try to help him out, I
      guess. 

              THE COURT: All right. 

              BY [PROSECUTING ATTORNEY]: 

              Q. Before going into the house, did you advise the defendant of
      anything before going into the house to search?
              A. I did.
              Q. And what's that?
              A. When he agreed to give consent, I explained to him that I had a
      waiver that he would need to sign, and it would give him rights as to how
      much we could search, that he could stop the search. I didn't go into great
      detail.
              Q. Right.
              A. And after that, I went and got the warnings, the Ferrier form, out
      of my car and brought it. And that's when we went into the house and sat
      at the table where we could go over it more thoroughly.
              Q. Now, after you advised him of the rights with this Ferrier
      warning set, you know, the right that he can stop the search at any time, the
      right that you can, you know, allow him to do that, was this advised to him
      before you went into the house?
              A. Yes.
              Q. And then did the defendant still, after you advised him of those
      things, what this warning was, did he still allow you to go into the house?
              A. He did. He invited us into the house specifically so that we
      could sit down at a table and go over the warnings.
              Q. All right. But before you did that, you went and picked up
      something, correct?
              A. Right. The form. The preprinted form with the Ferrier warnings
      written on it.
              Q. Okay. And then when you went into the house, who all went in
      the house?

                                            6

No. 31638-6-111
State v. Budd


              A. I believe we all three went into the house. I know we all three
       did.
              Q. All three meaning the officers?
              A. Yes.

RPat15-17.

       Kim Holmes, during the suppression hearing, testified that Michael Budd invited

the officers into his home. Despite her initial testimony, Holmes later, in answer to a

question from the trial court, stated she is unsure as to whether Budd invited the three

into the home for the purpose of reviewing the written form.

       In cross-examination during the hearing, Kim Holmes conceded that she would

place in her police report everything that has evidentiary value. Upon looking at the

report, she further testified that she placed into the report all necessary evidence and she

would not wish to change the report.

       During cross-examination at the suppression hearing, Kim Holmes' testimony

grew vague as to what warnings she gave before entering the house.

             BY [DEFENSE COUNSEL]:
             Q. Prior to the time that you entered the house, how is it
       communicated to Mr. Budd that he had the right to call off the search at any
       time?
             A. Verbatim, I don't recall. In general, we told him that, you know,
       we were asking him for consent, and he certainly had the right to deny that
       consent. He did not have to let us into the house, and he could stipulate his
       parameters, which he did.

RP at 39 (emphasis added). Then during redirect, Holmes conceded she may not have

expressly advised, before entering the home, of the right to stop the search.

                                              7

No. 31638-6-II1
State v. Budd


              BY [STATE'S COUNSEL]
              Now, you just testified in regards to the Ferrier warnings, the talking
      prior to going into the house with the defendant there. Now, you stated you
      advised him that he could deny your entrance into the house?
              A. Yes.
              Q. And you advised him that he could stop you or stop the search at
      any time?
              A. Maybe not in those words.
              Q. Right.
              A. But, you know, once we went over the Ferrier, it was exactly
      those words, yes.
              Q. Okay. But I'm talking now before you go into the house what
      you were talking about in the driveway. Did you advise him about
      parameters?
              A. Yes.
              Q. And did the defendant set up parameters before you went into the
      house?
              A. He did.
              Q. Okay. And those are the parameters that you testified to earlier?
              A. Yes.
              Q. About not to search it in front of his girlfriend?
              A. That's correct.
              Q. And any other parameters that I missed besides that one?
              A. Other than he didn't want us going through his entire house­
              Q. That's correct. Didn't want-
              A. -and her things or whatever.

RP at 40-41 (emphasis added).

      Once inside, the law enforcement officers reviewed the Ferrier waiver form with

Michael Allen Budd at his kitchen table. Budd signed and consented to the seizure of his

computer and hard drive. The officers confiscated the computer. The state patrol's

review of the computer revealed many images of child pornography.




                                            8

No. 31638-6-111
State v. Budd


                                      PROCEDURE

       The State of Washington charged Michael Allen Budd with one count of

possession of depictions of a minor engaged in sexually explicit conduct in violation of

RCW 9.68A.070. Budd filed a CrR 3.6 motion to suppress evidence. Budd argued that

the evidence obtained via the search of his computer and hard drive should be suppressed

because (1) Detective Holmes improperly obtained Budd's consent when she stated that

she "could and would" obtain a warrant if Budd did not voluntarily consent to a "pre­

view" of his computer, and (2) the officers did not give Budd the warnings required under

Ferrier prior to entering his home to review the Ferrier consent form.

      The trial court held a suppression hearing. Detective Holmes and Grant County

Reserve Deputy Ryan Lavergne testified. Michael Budd did not. The trial court denied

Budd's motion to suppress, holding that (1) Budd consented to the search voluntarily, (2)

the officers did not violate Ferrier by entering Budd's home to review his rights before

commencing the search, and (3) Detective Holmes' statement that she would "apply for a

search warrant" if Budd did not consent was not an assertion of authority sufficient to

vitiate Budd's consent. CP at 126-27.

      The trial court authored a written ruling and entered findings of fact. The written

ruling quoted from Detective Kim Holmes' police report. The trial court's formal

findings adopted his memorandum ruling. The following is a portion of the ruling:

             On March 11,2009, Detective Holmes, and two other troopers

                                            9

No. 31638-6-III
State v. Budd


      contacted the Defendant outside a residence in Ephrata. Detective Holmes
      spoke with the Defendant. She explained why she was there and the
      Defendant approached and admitted possessing hundreds of images
      depicting minors involved in "sexually explicit conduct." Detective
      Holmes asked the Defendant for consent to enter his home and search his
      computer. The Defendant asked if the detective had a warrant. The
      detective replied that she would apply for a warrant if he did not consent.
      The Defendant told the detective he did not want his computer previewed in
      front of his girlfriend. The troopers agreed not to view the computer's
      contents in view of the Defendant's girlfriend. The Defendant then gave
      consent to entry of his home for the purpose of searching his computer.
      Upon entering the Defendant's home and before searching the computer,
      the troopers went over a written consent form with the Defendant which
      contained all the warnings associated with State v. Ferrier, 136 [Wn.] 2d
      103,960 P 2d, 927 (1998). The Defendant signed the document
      acknowledging he understood and reaffirming his consent. The troopers
      seized the Defendant's computer but did not arrest the Defendant.

CP at 405. In his written ruling, the trial court made no mention of any Ferrier warnings

before entry of the home. In his written memorandum, the trial court ruled:

              I further conclude that the troopers did not violate Ferrier by entering
      the home initially to go over the Defendant's rights before commencing the
      search. There appears to be no controlling authority on this question. But,
      the purpose of the Ferrier warnings is to prevent a search before advisement
      of rights. Here, no search was conducted before the defendant was advised
      of his Ferrier rights, and the purpose of the Ferrier warnings was
      accomplished.

CP at 407.

      Michael Allen Budd and the State of Washington agreed to a stipulated facts

bench trial. The trial court found Budd guilty of possession of depictions of a minor

engaged in sexually explicit conduct in violation ofRCW 9.68A.070. The court

sentenced Budd to 13 months in prison, and 36 months community custody.

                                            10 

No. 31638-6-II1
State v. Budd


                                 LAW AND ANALYSIS

                                     Findings ofFact

       We must first identify the facts upon which to base our decision. In doing so, we

must initially determine what evidence the trial court reviewed when addressing Michael

Budd's motion to suppress. Our dissenting brother faults us for relying, in part, on

Detective Kim Holmes' police report in our statement of facts. Our dissenting brother

writes that the trial court only listened to the testimony of two officers, Kim Holmes and

Ryan Lavergne. The dissent is wrong. In his memorandum opinion later incorporated

into the findings of fact, the trial court references and quotes from Holmes' police report.

Therefore, the trial court necessarily considered the report. Neither party, on appeal,

objects to the trial court's reliance on the report when issuing the decision denying the

motion to suppress.

       We now must identify the facts found by the trial court on its review ofthe police

report and hearing of live testimony. If the trial court found that Detective Kim Holmes

gave Michael Allen Budd the Ferrier warnings before Holmes entered the Budd

residence, we would affirm the denial of Budd's motion to suppress the photographs

found on his computer. The trial court found otherwise.

       The resolution by a trial court, of differing accounts of the circumstances

surrounding the encounter, are factual findings entitled to great deference. State v.

Harrington, 167 Wn.2d 656,662,222 P.3d 92 (2009). It is the trial court's role to

                                             11 

No. 31638-6-III
State v. Budd


resolve issues of credibility and to weigh evidence. State v. Crane, 105 Wn. App. 301,

306,19 P.3d 1100 (2001), overruled on other grounds by, State v. O'Neill, 148 Wn.2d

564,62 PJd 489 (2003). But the ultimate determination of whether those facts constitute

a violation of the constitution is one of law and is reviewed de novo. Harrington, 167

Wn.2d at 662; State v. Gatewood, 163 Wn.2d 534, 539, 182 PJd 426 (2008). Therefore,

we accept the trial court's findings of the bare facts uninfected by any inferences and

unencumbered by legal significance. We accept the trial court's findings as to the actions

taken by law enforcement officers or not taken by the officers.

       A trial court's written memorandum of opinion may be considered in interpreting

the court's findings of fact and conclusions of law. In re Marriage ofTahat, 182 Wn.

App. 655, 672, 334 P.3d 1131 (2014). Our trial court went further and incorporated the

memorandum opinion into the findings of fact.

       Deferring to the trial court is critical in this appeal, because of the varying

testimony of Detective Kim Holmes concerning the time at which she gave all Ferrier

warnings to Michael Budd. Detective Holmes, according to her police report, told Budd

that he could give consent to preview his computer or "I could and would obtain a search

warrant." CP at 4 (emphasis added). The report further mentioned that, after entry into

the home, Budd signed a Washington State Police consent form and his rights were

explained to him. Nothing in the police report suggested that Ferrier warnings were

given before entry. Holmes testified she included in the report all necessary evidence.

                                              12 

No. 31638-6-111
State v. Budd


The police report strongly implies that all Ferrier warnings were not given before the

officers entered Budd's house.

       During the suppression hearing, Holmes testified:

              [BY MR. OWENS State's counsel]:
              Q. Now, after you advised him of the rights with this Ferrier
       warning set, ... the right that he can stop the search at any time, ... was
       this advised to him before you went into the house?
              A. Yes.

RP at 17. But her later testimony was equivocal:

             BY MR. DE YOUNG [defense counsel]:
             Q. Prior to the time that you entered the house, how is it
       communicated to Mr. Budd that he had the right to call off the search at any
       time?
             A. Verbatim, I don't recall. In general, we told him that, you know,
       we were asking him for consent, and he certainly had the right to deny that
       consent. He did not have to let us into the house, and he could stipulate his
       parameters, which he did.

RP at 39.

       The State argues any ambiguity in what Holmes communicated to Budd regarding

his Ferrier rights was clarified on the State's redirect of her:

              [BY MR. OWENS:]
              Q. And you advised him that he could stop you or stop the search at
       any time?
              A. Maybe not in those words.
              Q. Right.
              A. But, you know, once we went over the Ferrier, it was exactly
       those words, yes.
              Q. Okay. But I'm talking now before you go into the house what
       you were talking about in the driveway. Did you advise him about
       parameters?

                                              13 

No. 31638-6-III
State v. Budd


              A. Yes.

RP at 41 (emphasis added). To the contrary, the testimony suggests Holmes did not

advise of the right to stop the search until entry of the home. The changing testimony of

Kim Holmes illustrates the observation of one trial court that an interrogatee can be led

down any path and opposite paths depending on the interrogator. State v. Cross, 156

Wn.2d 580,597, 132 P.3d 80 (2006).

       In response to questioning by defense counsel, Holmes did not recall if she gave

every Ferrier warning before entering the home. Some of her testimony, in response to

the prosecution's questioning, infers that she did not give all of the warnings until she

reviewed the written form with Michael Budd inside the house.

       This reviewing court does not resolve any ambiguity in the testimony. The trial

court justifiably found that the Ferrier warnings were not given until the officers were

inside the home. The trial court wrote in its memorandum: "Upon entering the

Defendant's home and before searching the computer, the troopers went over a written

consent form with the Defendant which contained all the warnings associated with State

v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998)." CP at 405. The trial court made no

mention of any Ferrier warnings before entry of the home.

      The State had the burden of showing all Ferrier warnings were given before entry

into the residence. State v. Ferrier, 136 Wn.2d 103, 116,960 P.2d 927 (1998). An

absence of a finding that all warnings were given before entry is tantamount to a finding

                                             14 

No. 31638-6-111
State v. Budd


they were not given. The absence of a finding on a material issue is presumptively a

negative finding entered against the party with the burden of proof. Golberg v. Sanglier,

96 Wn.2d 874,880,639 P.2d 1347 (1982); Pilling v. E. & Pac. Enters. Trust, 41 Wn.

App. 158, 165, 702 P.2d 1232 (1985).

       Later in the memorandum, the trial court ruled that "the troopers did not violate

Ferrier by entering the home initially to go over the Defendant's rights before

commencing the search." CP at 407. The trial court would not have ruled as it did unless

it found the full warnings were not given until inside the home.

       Despite the trial court's ruling, our dissenting brother insists that the trial court

found that the law enforcement officers gave all Ferrier warnings before entry into the

home. We wish such were true. Unfortunately, our brother does not cite to any portion

of the record supporting the claimed finding. Perhaps conceding that the trial court did

not find that all warnings preceded the home entry, our brother claims that the giving of

the full warnings before entry of the home was an uncontested fact. To the contrary, as

shown by the extensive brief filed by Michael Budd in support of his motion to suppress,

Budd contended he was given no Ferrier warnings before the home entry. In fact, Budd

claimed his computer was seized and disassembled before he was given the warnings.

Budd devoted pages of argument in his motion memorandum based on his factual

position that "all of the required Ferrier warnings were not given until the detectives were

already inside the house and the seizure had commenced." CP at 16. Our dissenting

                                              15 

No. 31638-6-111
State v. Budd


brother contends that, by our citing to Budd's memorandum, we use the memorandum to

establish facts. To the contrary, we cite Budd's memorandum to confirm his contentions

below, not facts.

       Before moving to the substance of the appeal, we mention in passing our

dissenting brother's assertion that Michael Allen Budd exploited the officers by inviting

them inside his home to conduct the written waiver. We doubt that Michael Budd and for

that matter most accused are sophisticated enough to trick law enforcement officers into

entering the home before giving Ferrier warnings, so that any charges must later be

dismissed. The trial court made no finding of Budd engaging in trickery. Anyway, Kim

Holmes testified that Michael Allen Budd invited the officers inside, but not necessarily

for the purpose of reviewing and signing the warnings form.

       Our dissenting brother refers to the police encounter as occurring "on a late

winter's afternoon," as if the law enforcement officers were tricked into entering the

home, before delivering all warnings, because of the ambient temperature. Dissent at 1.

Nevertheless, there is no evidence as to any chill in the air. The date was March 11.

                                     Ferrier Warnings

       Like Ernesto Miranda, the subject of Miranda v. State ofArizona, and John Terry,

the subject of Terry v. Ohio, Debra Ferrier, the accused in State v. Ferrier, sacrificed her

name to a legal doctrine about police practices. Michael Allen Budd argues that law

enforcement officers seized his computer and hard drive without sufficiently advising

                                             16 

No. 31638-6-II1
State v. Budd


him of the Ferrier warnings before entering his home. Budd maintains that the warnings

must be explicit, that Detective Holmes could not merely tell Budd he had a right to

refuse the search, and that Holmes could not wait to apprise him of his other Ferrier

rights until inside his house. We agree.

       Warrantless searches, such as the "knock and talk" entry at issue in this case, are

"unreasonable per se" under article I, section 7 of the Washington Constitution. State v.

Ferrier, 136 Wn.2d at 111; State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563

(1996), overruled on other grounds by Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649,

166 1. Ed. 2d 482 (2006). Exceptions to the requirement that law enforcement obtain a

warrant are jealously and carefully drawn and are limited to those cases where the

societal costs of obtaining a warrant, such as danger to law enforcement or the risk of loss

or destruction of evidence, outweigh the reasons for prior recourse to a neutral

magistrate. Ark. v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586, 61 1. Ed. 2d 235 (1979),

abrogated by California v. Acevedo, 500 U.S. 565, IllS. Ct. 1982, 114 L. Ed. 2d 619

(1991); State v. Houser, 95 Wn.2d 143, 149,622 P.2d 1218 (1980). Courts do not look

kindly on law enforcement's failure to obtain a search warrant when police have ample

opportunity to perform the task. State v. Ferrier, 136 Wn.2d at 115; State v. Leach, 113

Wn.2d 735, 744, 782 P.2d 1035 (1989).

      The "knock and talk" technique involves entering a private home. Constitutional

privacy protections are strongest in the home. Payton v. New York, 445 U.S. 573, 590,

                                            17 

No. 31638-6-III
State v. Budd


100 S. Ct. 1371,63 L. Ed. 2d 639 (1980); State v. Ruem, 179 Wn.2d 195,200,313 PJd

1156 (2013); State v. Young, 123 Wn.2d 173,185,867 P.2d 593 (1994). The Fourth

Amendment draws a firm line at the entrance to the home. Payton v. New York, 445 U.S.

at 590. "[A]ll invasions on the part of the government and its employees of the sanctity

ofa man's home and the privacies of life" are subject to constitutional protection. Boyd

v. United States, 116 U.S. 616, 630, 6 S. Ct. 524,29 L. Ed. 746 (1886). The home, as a

highly private place, receives heightened constitutional protection. State v. Young, 123

Wn.2d at 185. Because of the surprise element of law enforcement officers ringing the

doorbell, and the intimidation of officers inviting themselves indoors, any "knock and

talk" is inherently coercive to some degree. Ferrier, 136 Wn.2d at 115. The fact that

most individuals consent to a search when the search destroys their penal interests

illustrates the coercive nature of the "knock and talk." Ferrier, 136 Wn.2d at 116.

       In Ferrier, police conducted a warrantless search of Debra Ferrier's home based

on a tip from her son that she grew marijuana in her house. 136 Wn.2d at 106. The

police decided to "knock and talk" in order to avoid disclosing their informant and

because they lacked probable cause. Four officers entered Ferrier's house, informed her

they had a tip she was growing marijuana, told her they wanted to search her house and

seize the plants, and then reviewed a "consent to search" form with her before she signed.

The officers found the plants in a locked room and seized them, along with a large

amount of cash from Ferrier's purse.

                                            18 

No. 31638-6-III
State v. Budd


       In Ferrier, the high court noted that a law enforcement officer's failure to inform a

homeowner of the right to decline a search does not automatically invalidate the search

under federal law. 136 Wn.2d at 110. Instead, the omission of this information is a

factor in determining the voluntariness of the search. United States v. Heimforth, 493

F.2d 970 (9th Cir. 1974). Thus, our eminent court addressed whether the Washington

Constitution afforded greater protection to the accused.

       Article I, section 7 of our state's constitution provides that "no person shall be

disturbed in his private affairs, or his home invaded, without authority of law."

(Emphasis added.) The United States Constitution's Fourth Amendment also mentions

security in "houses." The Ferrier court held that the Washington Constitution provides

added safeguards, in part, because the wording of the state document expresses no

limitations to an individual's right to privacy.

       In reversing the trial court's denial of Ferrier's CrR 3.6 motion, the Supreme

Court imparted explicit instructions to law enforcement officers who seek to execute a

"knock and talk" in Washington State:

               [W]hen police officers conduct a knock and talk for the purpose of
       obtaining consent to search a home, and thereby avoid the necessity of
       obtaining a warrant, they must, prior to entering the home, inform the
       person from whom consent is sought that he or she may lawfuI1y refuse to
       consent to the search and that they can revoke, at any time, the consent that
       they give, and can limit the scope of the consent to certain areas of the
       home. The failure to provide these warnings, prior to entering the home,
       vitiates any consent given thereafter.


                                              19
No. 31638-6-II1
State v. Budd


Ferrier, 136 Wn.2d at 118-19 (emphasis added).

       The Ferrier court based its ruling on numerous observations. The home receives

heightened constitutional protection. 136 Wn.2d at 118. In no area is a citizen more

entitled to his or her privacy than in the home. 136 Wn.2d at 112. The closer officers

come to intrusion into a dwelling, the greater the constitutional protection. 136 Wn.2d at

112. RCW 10.79.040 creates the misdemeanor ofa law enforcement officer entering and

searching a private dwelling without the authority of a search warrant. Law enforcement

officers should obtain a search warrant except in emergency situations. The great

majority of home dwellers confronted by police on their doorstep or in their home would

not question the absence of a search warrant and will feel inhibited from asking for a

warrant. 136 Wn.2d at 115. Home dwellers will be too stunned by the circumstances to

render a reasonable decision about whether to consent to a home search. 136 Wn.2d at

115. One wonders, however, if giving the Ferrier warnings will settle the nerves of the

homeowner and lessen the inhibition to deny consent.

       Since its 1998 ruling, our Supreme Court has reiterated that the warnings must be

given if the officer seeks to enter the home to conduct a warrantless search for evidence

ofa crime or contraband. State v. Khounvichai, 149 Wn.2d 557,566,69 P.3d 862

(200~);   State v. Ruem, 179 Wn.2d 195,206,313 P.3d 1156 (2013). Washington courts,

however, have clarified that Ferrier warnings are not always required when a law

enforcement officer enters a private residence without a warrant. State v. Ruem, 179

                                            20 

No. 31638-6-111
State v. Budd


Wn.2d at 206; State v. Khounvichai, 149 Wn.2d at 563; State v. Williams, 142 Wn.2d 17,

26, 11 P.3d 714 (2000); State v. Bustamante-Davila, 138 Wn.2d 964, 976, 983 P.2d 590

(1999); State v. Leupp, 96 Wn. App. 324, 333,980 P.2d 765 (1999). For example, the

admonitions need not be given when an officer enters a home in response to a distress

call. State v. Leupp, 96 Wn. App. at 333-34 (1999). Ferrier warnings are not needed if a

law enforcement officer accompanies an immigration agent inside a home to deport an

individual, State v. Bustamante-Davila, 138 Wn.2d at 976; nor are the warnings

demanded if the officer enters the home to arrest an occupant pursuant to an arrest

warrant. State v. Ruem, 179 Wn.2d at 197; State v. Williams, 142 Wn.2d at 27. The

Ferrier admonitions are not prudent when the homeowner invites the officer inside to

investigate a crime. State v. Khounvichai, 149 Wn.2d at 564; State v. Williams, 142

Wn.2d at 27.

       The facts in the cases limiting Ferrier are inapposite here. This appeal entails a

classic use of the "knock and talk" method of attempting to coerce consent to search

inside a house when law enforcement lacks probable cause.

       The trial court ruled that it is permissible to give some of the warnings once an

officer has already entered the house. Nevertheless, no Washington decision permits this

practice. Ferrier does not stand for such a rule. Ferrier, 136 Wn.2d at 110 talks at

length about the heightened privacy protections afforded by Washington Constitution

article I, section 7, and the special protections available to an individual in their home.

                                              21 

No. 31638-6-III
State v. Budd


136 Wn.2d at 112, 114, 118. Finding that Ferrier only requires an advisement of its

warnings prior to a search, and not entry into the home itself, defeats the purpose of the

case's explicit directions to law enforcement personnel that the warnings be given before

entry.

         Ferrier expressly demands that all warnings be given before entry of the home.

136 Wn.2d at 118-19. Later decisions refer to the rule as requiring warnings before entry

into the home. State v. Ruem, 179 Wn.2d at 201,205; State v. Khounvichai, 149 Wn.2d

at 559; State v. Williams, 142 Wn.2d at 25; State v. Bustamante-Davila, 138 Wn.2d at

978. Any erosion of the Ferrier rule should come from our Supreme Court.

         Sound reason supports a demand that law enfo~cement give the Ferrier warnings

before entry into the house. A house is considered a castle and entitled to the greatest

protection from government entry and roaming. The intrusion into privacy begins at the

home's threshold. Once the police enter the home, seizure of contraband in plain view is

open season. Coercion increases once the officer is inside and in confined quarters with

the suspect. The camel's nose is inside the tent and its entire body will soon follow.

Once inside the house, the police may further manipulate the suspect into agreeing to an

unending search. Resistance to a voluntary search of recessed areas of the home is

lessened.

         Michael Allen Budd was not inside when first approached by law enforcement.

Instead, police waited outside the home and approached him on his driveway when he

                                             22 

No. 31638-6-111
State v. Budd


arrived home. We see no reason to distinguish the facts on appeal, however, from the

facts in Ferrier. The arrival of the police was a surprise. Michael Budd lacked time to

reflect before being asked to consent to an inside search. Budd's questioning Kim

Holmes if she had a search warrant shows some skepticism and intelligence on his part.

Nevertheless, Holmes immediately stated she would seek a warrant. The officers then

played to Budd's fears of his girlfriend viewing the contents of his computer.

       Unlike in other home entries, law enforcement here did not necessarily seek to

roam the entire house, but to grab a computer and hard drive. Our dissenting brother

suggests that warnings were not needed because the officers did not seek to search the

home. We see no important difference, however, for constitutional purposes. The

officers could not seize the computer without entering and searching the home. Budd's

computer was inside his house, in part, for privacy reasons. The officers entering

Michael Budd's home would have seized any contraband found in plain view.

       Our dissenting brother writes that we announce in dicta that "written consent

obtained after entry into the house somehow vitiated the actual informed consent given

prior to entry." Dissent at 7. We do not announce such either by a holding or by dicta.

We instead hold that Michael Budd did not give informed consent for entry of his home,

since the officers failed to give all of the Ferrier warnings before entry.

       Remember that law enforcement went to Michael Allen Budd's home out of

concern for his daughter. After speaking to Budd's girlfriend, the officers had no reason

                                             23 

I

I    No. 3 I 638-6-III 

     State v. Budd 



     to believe the daughter was present. The officers did not end the operation, however.

     The officers engaged in a knock and talk despite having an opportunity to seek a warrant.

     They likely did not seek a warrant because they understood a judge would not issue a

     warrant.

            Viewing child pornography is a hideous crime that robs children of innocence and

     scars them for life. Those who watch child pornography obsessively gamer gratification

     through violent acts on defenseless children. Catching one at the crime takes diligence

     since the viewer indulges in the privacy of his home, often by elaborate security measures

     on his computer. Thus, we reluctantly reverse the trial court. Nevertheless, as judges, we

     pledged to uphold the constitution and the endearing rights protected by the constitution.

     Those engaged in hideous conduct are entitled to the protections afforded under our state

     and federal constitution including the right to be free of unlawful searches and seizures.

     We also will not manipulate the facts in order to facilitate a desired outcome. We

     commend the trial court for its refusal to manipulate the facts in this difficult case.

            We would remand the case for trial if evidence other than the content of the seized

     computer was sufficient to convict. Nevertheless, Michael Budd's comment that he

     would eventually get caught would be insufficient without evidence of videos or

     photographs. Extrajudicial admissions and confessions are inadmissible unless the State

     submits independent proof of the corpus delicti. State v. DuBois, 79 Wn. App. 605, 609,

     904 P.2d 308 (1995); State v. Solomon, 73 Wn. App. 724, 727, 870 P.2d 1019 (1994).

                                                   24 

No. 31638-6-111
State v. Budd


       By our ruling, we do not criticize law enforcement officers who employ the

technique of "knock and talk." The technique remains lawful, within the strictures of

State v. Ferrier, and we recognize that diligent and honest officers will continue to use

this method of investigating crime. By our ruling, we follow our high court's precedent

of State v. Ferrier and confirm that all Ferrier warnings must be given before entry into

the home.

                                     CONCLUSION

       We reverse the trial court's denial of Michael Allen Budd's motion to suppress

evidence resulting from the seizure of his computer and hard drive. We remand with

directions to dismiss the charge against Budd.




I CONCUR: 




       Lawrence-Berrey,




                                            25 

                                         No. 3l638-6-III

       KORSMO, J. (dissenting) -        No good deed goes unpunished. Or, in this case,

unexploited. Mr. Budd offered to conduct the written advice and written waiver of search

consent rights in his house after agreeing orally to the seizure of his computer and its

peripherals while outside the residence. Acting on his generous offer, while undoubtedly

wishing to keep Mr. Budd in a consenting mood, the officers followed him into the house

and processed their paperwork inside rather than trying to persuade him to stay outside on a

late winter's afternoon. That is all that took place here. Unfortunately, the majority fails to

defer to the trial court's actual finding that consent was given prior to entering the house in

favor of its own view of the evidence. Although there is an interesting legal issue

presented concerning one aspect of State v. Ferrier, 136 Wn.2d 103,960 P.2d 927 (1998),

that issue gets lost in the analysis.

       While the majority errs in several respects, its reweighing of evidence and reliance

on extraneous evidence that was not considered at the suppression hearing is probably the

most serious concern here. The court's sparse findings of fact are clear on this point: the

only evidence considered at the CrR 3.6 hearing was the testimony of Detective Holmes

and Deputy Lavergne. Clerk's Papers (CP) at 402.1 Accordingly, the police reports cited


      1 The majority, amazingly, confuses defense counsel's trial memorandum
argument with evidence. While that document contended the evidence would show Mr.
Budd did not consent to entry, it is not itself evidence of what took place. The sole
evidence of what occurred was the testimony of the two officers, uncontested by any
competing testimony from Mr. Budd or anyone else.
No. 3l638-6-Ill-Dissent
State v. Budd


by the majority were not a part of the substantive evidence considered at the suppression

hearing. They provide no basis for overturning the court's finding and, most certainly,

cannot be relied on for that purpose in this court.

       It also was expressly noted that Mr. Budd did not testify. CP at 402. The only

testimony before the court was that the Ferrier warnings were given prior to entry into the

house. It was in this context that the court made its determination that consent was given

to enter the home to seize the computer. CP at 405. The existence of Ferrier warnings

was an uncontested fact. 2 Although the defense memorandum argued otherwise, there was

no evidence to support the argument. Instead, the only testimony was that full Ferrier

warnings were given prior to entry. The trial court was free to believe or disbelieve that

testimony; it chose to believe the officers. Accordingly, there is no basis for determining

that the trial court's ruling that consent was given was somehow unclear. As framed by the

defense, the issue at the CrR 3.6 hearing was whether or not the warnings were fully given.

The evidence and ruling were that they were. That should be the end of the story.

       Appellate courts will review the evidentiary record when a party claims the

evidence does not support a particular finding. E.g., State v. Hill, 123 Wn.2d 641,644-45,



       2  Prior to amendment effective January 2, 1997, CrR 3.6 used to require the findings
to reflect the uncontested facts as well as the court's resolution of the contested facts; the
uncontested facts were taken as a given. See 130 Wn.2d 1101. After amendment, the court
is required to enter findings of fact without reference to what was contested and what was
not. The uncontested facts now sometimes get overlooked in that process.
                                              2
No. 31638-6-Ill-Dissent
State v. Budd


870 P.2d 313 (1994) (rejecting line of authority permitting appellate courts to undertake

independent review of the evidence). However, we do not weigh the evidence under any

circumstance. E.g., Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 575,343 P.2d

183 (1959); Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn. App. 710, 717, 225 P.3d 266

(2009). We similarly do not substitute our judgment for that of the trier of fact.

Hesperian, 54 Wn.2d at 575. Whether the facts are as the parties allege is for the trial

judge to determine, not this court. Id. Thus, much of the majority's opinion is a misplaced

exerCIse.

       But, even if we were to reweigh the evidence, the testimony that the majority cites

does not support its argument. Immediately after citing to the detective's testimony on

direct examination that the Ferrier rights were given, the majority cites to the following

cross-examination question: "Prior to the time you entered the house, how is it

communicated to Mr. Budd that he had the right to call off the search at any time."

Majority at 13. The question accepts the truth of the detective's testimony that the

warnings were given prior to entry and focuses on the verbiage used to convey the concept

that Mr. Budd retained the right to change his mind and stop the search. The detective then

answered that question by stating that she did not recall the verbatim language and gave

some irrelevant examples of what might have been said on other aspects of search consent.

From that, the majority seems to infer that she failed to give any information to Mr. Budd,


                                             3
No. 31638-6-III-Dissent
State v. Budd


prior to entering the house, about his right to stop the search at any time. That inference

simply does not follow from the answer, "I do not recall." Failure to recall specific

verbiage is not the same thing as failing to provide the information. However, even if that

were a possible interpretation of the answer, the remaining problem is that it is not our

interpretation to make. The trial judge heard that testimony and had no trouble squaring it

with the remaining evidence. We have no authority to reweigh evidence and reach a

different result.

       The last point to be addressed on this topic involves the quality of the findings.

The formal findings are nearly nonexistent, but at least incorporate the trial judge's

lengthy and thoughtful memorandum. It is unfortunate that the formal findings are not

more detailed and merely incorporate, instead of being supplemented by, the judge's

memorandum. While 1 think the judge's memorandum adequately answers the question

that troubles the majority, there is a remedy for findings that are insufficient. When the

findings are not clear or fail to address an important point, the remedy is to remand for

better findings. State v. Head, 136 Wn.2d 619, 624, 964 P.2d 1187 (1998) (no findings

prepared); State v. Alvarez, 128 Wn.2d 1,904 P.2d 754 (1995) (bench trial findings

lacking ultimate facts); State v. Barber, 118 Wn.2d 335, 342, 823 P.2d 1068 (1992)

(insufficient findings from erR 3.6 hearing). If it does not understand the judge's finding,




                                             4

No. 31638-6-Ill-Dissent
State v. Budd


the majority's answer is to ask for clarification rather than search for evidence of

ambiguity to impeach the trial court. [d.

       For all of the noted reasons, we need not even consider the Ferrier problems

presented here. However, since the mqjority addressed Ferrier, I briefly will do the same.

Of course, the first issue is whether Ferrier actually applies here. The majority begins its

analysis by understating the Ferrier holding. It cites the rule of Ferrier as requiring

informed consent prior to law enforcement entering a home. Majority at p. 1-2. While

correct as far as that observation goes, it is incorrect in context. The actual rule of Ferrier

applies only "when police officers conduct a knock and talk for the purpose of obtaining

consent to search a home." 136 Wn.2d at 118. 3 It is not mere entry into the home that is

prohibited, absent informed consent, but entry for the specific purpose of obtaining

consent to search the home. This case does not involve that standard-the officers did not

enter the house to obtain consent, but, rather, to seize a specific, identified item. Further,



       3  The majority also reads too much into Ferrier. At issue there was an unconfirmed
tip that Ms. Ferrier was growing marijuana in her home. The police hoped to enter and
then obtain her consent to search. Ferrier, 136 Wn.2d at 107. However, if they managed
to smell growing marijuana from inside the home, the officers would then have probable
cause to obtain a search warrant. E.g., State v. Cole, 128 Wn.2d 262,289, 906 P.2d 925
(1995). That supplied a second reason, in addition to the coercive aspects of police seeking
consent after entry, which undoubtedly supplied the rationale for requiring informed
consent prior to entry. If the informed consent were not extended back prior to entry,
officers could easily evade Ferrier simply by stating that they sought entry to obtain
sensory evidence to support a search warrant rather than to obtain the homeowner's
consent to search.
                                              5
No. 31638-6-III-Dissent
State v. Budd


their objective never was to search the house. Instead, they sought to obtain only the

defendant's computer. For both those reasons, the literal holding of Ferrier does not

apply here because the officers never sought to search the house. 4

       Because the police used the enhanced consent standard of Ferrier, the parties and

the trial court necessarily considered this case in that light. 5 However, it is-far from clear

under Ferrier that the case had to be analyzed that way. The consent form actually limits

the search consent to one item-a "blue tower" "generic desk top computer" that was

"located in livingroom on desk." CP at 185. The form also advised Mr. Budd that he

could lawfully refuse to consent to the search, he could revoke his consent at any time, that

he could limit the scope of the search "to certain areas of the computer system(s) and/or

storage devices," and that any evidence found during the search could be used in court

against him or someone else. CP at 185. Given the very specific and limited nature of the

customized search consent sought by the officers, it is very difficult to understand why it

needed to be done outside the house. The Washington Supreme Court has declined to

apply the Ferrier warnings to police entry into homes to obtain information or seize


       4 We recently declined to extend Ferrier to vehicle searches and in the process noted
that the Washington Supreme Court itself has not applied Ferrier outside of the house
search context. See State v. Witherrite, -- Wn. App. --,339 P.3d 992 (2014).
       5 It is a "best practice" to use the enhanced Ferrier warnings when consent is sought.
State v. Witherrite, -- Wn. App. --, 339 P.3d 992 (2014).


                                               6
No. 31638-6-III-Dissent
State v. Budd


individuals. E.g., State v. Khounvichai, 149 Wn.2d 557, 69 P.3d 862 (2003) (Ferrier

warnings not required where police request entry to a home merely to question or gain

information regarding an investigation); State v. Williams, 142 Wn.2d 17,27-28, 11 P.3d

714 (2000) (Ferrier warnings not required where police request consent to enter a home to

arrest a visitor under a valid warrant); State v. Bustamante-Davila, 138 Wn.2d 964,

983 P.2d 590 (1999) (same). The computer, which was seized only after a personalized

consent form was explained and approved by Mr. Budd, does not itself have greater

privacy rights inside the home than he did.

       Finally, the majority in dicta resolves the actual issue addressed by the trial court,

which is whether written consent obtained after entry into the house somehow vitiated the

actual informed consent given prior to entry. I agree with the majority that oral advice of

rights prior to entry is sufficient. Written proof of waiver is preferred, but Ferrier does not

require it. That decision simply reiterates that the State bears the burden of proving the

informed consent and gives several examples of cases where that burden was met by use of

written advice. State v. Ferrier, 136 Wn.2d at 116-17. Thus, in cases where consent was

given prior to entry, the scrivener's act of reducing that consent to writing can occur inside

the house.




                                              7

No. 31638-6-III-Dissent
State v. Budd


       The majority errs in its reweighing of evidence (and consideration of nonevidence)

from the erR 3.6 hearing, and it errs in applying Ferrier to these facts. For both reasons,

I respectfully dissent.




                                             8